111 F.3d 137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Betty L. ALLEN;  Margaret Vidaure;  Ngoc Thi Widdowson,Plaintiffs-Appellants,v.INTERNATIONAL TELEPHONE & TELEGRAPH CORP., a Delawarecorporation, dba/ITT Cannon, Defendant-Appellee.
No. 95-17365.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 10, 1997.Decided April 8, 1997.

Before:  WHITE, Associate Justice, Retired;* CANBY and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Betty Allen, Margaret Vidaure, and Ngoc Thi Widdowson appeal from summary judgment on their breach of contract claims against ITT Corporation.  We affirm for the reasons stated by the district court.


3
Assuming that the handbook was part of their employment contracts, the employees raised no genuine issue with respect to whether ITT disregarded seniority in layoffs and recall decisions.  The district court did not abuse its discretion in striking their affidavits, since the affiants lacked personal knowledge of the relevant job histories and classifications of other employees at ITT.  Fed.R.Civ.P. 56(e).  By the same token, Cole's affidavit was properly considered since she was the custodian of records whose testimony was within the business records exception.  Fed.R.Evid. 803(6).  This left uncontroverted ITT's evidence that layoffs were handled in accordance with the handbook.


4
Given this disposition, we need not reach the jury trial issue.


5
AFFIRMED.



*
 The Honorable Byron R. White, Associate Justice of the United States Supreme Court (Ret.), sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3